                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :
                                                     3-CR-15-214
      v.                               :
                                                   (JUDGE MANNION)
                                       :
JORDAN CAPONE,
                                       :
            Defendant

                              MEMORANDUM

      Before the court is the motion to quash subpoenas issued by defendant
Jordan Capone filed by the Supervising Judge of the Monroe County Grand
Jury, President Judge Margherita Patti Worthington, and the Chief of the
Monroe County Probation Office, Bernard Sikorski. (Doc. 731).
Capone issued a subpoena on October 4, 2018 to the Supervising Judge
directing the judge to testify in her federal criminal trial and to bring “the
transcript of the testimony of Sheryl Patishnock before a Monroe County
Investigating Grand Jury on or about April 29, 2014.” (Doc. 731-2, Ex. A).
Also, on October 4, 2018, Capone issued a subpoena to the “Executive
Director, Monroe County Juvenile Probation Office” to appear and testify at
her criminal trial and to bring with him the following: “All juvenile records
pertaining to JORDAN CAPONE, including dates and places of juvenile
detention showing admission and discharge dates”, when she was under
juvenile detention/supervision between 2010 and 2012. (Doc. 731-2, Ex. B).
      For the reasons set forth below, the motion to quash Capone’s


                                      1
subpoenas will be GRANTED IN PART. The court will GRANT the motion to
quash with respect to the subpoena issued to Judge Worthington seeking the
Judge to produce the grand jury transcript of Sheryl Patishnock’s testimony,
and it will GRANT IN PART and DENY IN PART the motion to quash with
respect to the subpoena issued to Sikorski.


I.    BACKGROUND1
      On August 28, 2018, Arthur Taylor and Jordan Capone, were indicted
and charged in a Third Superseding Indictment (“TSI”). (Doc. 690). Capone
was charged with conspiracy to distribute in excess of 100 grams of heroin,
crack cocaine, molly, Percocet, and marijuana, 21 U.S.C. §846; possession
with intent to distribute molly, 21 U.S.C. §841(a)(1); conspiracy to commit sex
trafficking by force, fraud, and coercion, 18 U.S.C. §1594(c); and four
substantive counts of sex trafficking by force, fraud, and coercion, 18 U.S.C.
§1591(a) and (b)(1) and 2.
      Both Taylor and Capone are charged with conspiracy to commit sex
trafficking by force, fraud, and coercion in Count 3. Count 3 also contains a
section that specifies 15 overt acts which were allegedly committed in
furtherance of the conspiracy as well as the relevant dates that the overt acts
were committed. The TSI also alleges that the defendants conspired to violate



      1
       Since the court stated the background of this case in its April 26, 2018
Memorandum, (Doc. 625), and in its November 7, 2018 Memorandum, (Doc.
744), it will not be fully repeated herein.
                                       2
§1591 and maintained four victim-witnesses by force to engage in commercial
sex acts. In Counts 4-7, defendants are charged with substantive offenses of
sex trafficking by force, fraud and coercion against the individual victims.
(Doc. 690).
      On September 5, 2018, Taylor and Capone were arraigned and pled not
guilty to all counts of the TSI against them. (Doc. 701).
      On October 4, 2018, Capone issued her subpoenas to Judge
Worthington and Sikorski. Judge Worthington and Sikorski filed their motion
to quash on October 22, 2018, along with their brief in support. (Docs. 731 &
732). After being granted an extension of time, Capone filed her brief in
opposition on November 16, 2018. (Doc. 758). Judge Worthington and
Sikorski did not file a reply brief and the time to do so has lapsed.
      Although the subpoenas commanded Judge Worthington and Sikorski
to appear for Capone’s trial on November 13, 2018, subsequent to their
issuance, the court granted defendants’ motion to continue the trial and re-
scheduled it for January 28, 2019. (Docs. 735 & 736).


II.   LEGAL STANDARD
      Capone issued her subpoenas under Fed.R.Civ.P. 45 to Judge
Worthington and Sikorski. Fed. R. Civ. P. 45 authorizes parties to serve
subpoenas on parties or non-parties commanding the production of books,
documents, electronically stored information, or tangible items. In their motion
to quash, Judge Worthington and Sikorski appear to rely upon Rule

                                       3
45(d)(3)(iii). Fed.R.Civ.P. 45(d)(3) requires that a court quash or modify a
subpoena, “upon timely motion,” for 1) failing to provide a reasonable time to
comply; 2) requiring a person to comply beyond the geographical limits as
stated in the Rules; 3) requiring “disclosure of privileged or other protected
matter”; or 4) subjecting a person to an “undue burden.”
      The court in Green v. Cosby, 216 F.Supp.3d 560, 563 (E.D.Pa. 2016),
explained:
      Federal Rule of Civil Procedure 26(b)(1) sets forth the scope of
      discovery, stating that “[p]arties may obtain discovery regarding
      any nonprivileged matter that is relevant to any party’s claim or
      defense and proportional to the needs of the case.” This broad
      rule is limited in part by Rule 45(d)(3), [ ].
      Fed.R.Civ.P. 45(d)(3).

      “Although irrelevance is not among the litany of enumerated reasons for
quashing a subpoena found in Rule 45, courts have incorporated relevance
as a factor when determining motions to quash a subpoena.” Moon v. SCP
Pool Corp., 232 F.R.D. 633, 637 (C.D. Cal. 2005). Evaluation of relevancy
follows from the rule that a subpoena may only seek information that is
discoverable, i.e., information that is not privileged and relevant to the claim
or defense of any party, Fed. R. Civ. P. 26(b)(1), “or if the court has
broadened the scope of discovery, relevant to the subject matter involved in
the action,” Prac. Guide Fed. Civ. Proc. Before Trial (5th Cir.) Ch. 11(IV)-F
(quotation omitted). The Third Circuit has upheld district court orders
quashing subpoenas due to the responding party’s failure to demonstrate the
relevance of the desired information. See Smith v. BIC Corp., 869 F.2d 194,

                                       4
202 (3d Cir. 1989); Ekhato v. Rite Aid Corp., 529 F. App’x 152, 154 n.3 (3d
Cir. 2013).


III.     DISCUSSION
         1. Motion to Quash Subpoena for Grand Jury Transcript
         Capone issued her subpoena to Judge Worthington to appear at her
criminal trial to testify and to bring the transcript of the April 29, 2014
testimony of Sheryl Patishnock before a Monroe County Investigating Grand
Jury. Initially, Capone states that she does not seek the appearance or the
testimony of Judge Worthington at her trial. Thus, initially the court will grant
Judge Worthington’s motion to quash Capone’s subpoena to the extent that
it seeks the judge’s appearance and testimony at Capone’s federal criminal
trial. Insofar as Capone subpoenaed Judge Worthington to produce the
transcript of Patishnock’s grand jury testimony, the court conducted a
conference call with Capone’s counsel and the United States Attorney. Since
the United States Attorney has a copy of the transcript of Patishnock’s grand
jury testimony, it was agreed by the parties that the government will produce
the transcript to Capone’s counsel as Jencks Act material at the appropriate
time.2


         2
       In U.S. v. Yawson, 2014 WL 3401663, *3, (W.D.Pa. July 10, 2014), the
court explained the Jencks Act:

         The Jencks Act provides that after a government witness testifies,
         and upon motion by the defendant, the government must produce
                                         5
     As such, the court will GRANT the motion to quash the subpoena
issued to Judge Worthington seeking production of the grand jury transcript
of Sheryl Patishnock’s testimony since that material is presently in the
possession of the United States Attorney and therefore subject to the
provisions of the Jencks Act.


     2. Motion to Quash Subpoena for Capone’s Juvenile
        Court Records
     Capone issued a subpoena to the Executive Director of the Monroe
County Juvenile Probation Office, identified now as Sikorski, and requested
her own juvenile court records, relating to the dates and places when she was
in juvenile detention from 2010 through 2012, stating that she needs these


     “any statement ... of the witness in the possession of the United
     States which relates to the subject mater as to which the witness
     has testified.” 18 U.S.C. §3500(b); United States v. Weaver, 267
     F.3d 231, 245 (3d Cir. 2001). The purpose of Jencks disclosure
     “is to provide the defendant with an opportunity to review the
     witness’s statements for any possible inconsistencies that he
     might use to impeach the witness.” United States v. Maury, 695
     F.3d 227, 248 (3d Cir. 2012).

     Pursuant to 18 U.S.C. §3500(a), “no statement or report in the
     possession of the United States which was made by a
     Government witness or prospective Government witness (other
     than the defendant) shall be the subject of subpoena, discovery,
     or inspection until said witness has testified on direct examination
     in the trial of the case.” Accordingly, “the government has no
     obligation to produce Jencks material until the witness has
     testified.” Maury, 695 F.3d at 248.



                                      6
records since they are “the best evidence that [she] can offer in her defense
regarding her alleged presence in Monroe County during some of the time
period charged in her federal indictment.” (Doc. 758 at 5).
      Once again, Capone initially points out that she does not seek Sikorski
to appear and testify at her criminal trial. Thus, the court will GRANT
Sikorski’s motion to quash Capone’s subpoena to the extent that it seeks his
appearance and testimony at Capone’s federal criminal trial.
      With respect to the subpoena for the production of Capone’s juvenile
records, Sikorski states that “Rule 161A of the Pennsylvania Rules of Juvenile
Court Procedure, which pertains to inspecting, copying and disseminating
juvenile probation files, provides in relevant part that the files are available to
‘the juvenile’s attorney’ and ‘any other person, agency or department by order
of the court.’” (Doc. 731 at 4). Sikorski points out that Capone’s defense
counsel is not the juvenile’s attorney since she is no longer a juvenile and,
that he is not representing her in a juvenile proceeding.
      Further, Sikorski states that “Section 6307 of the Juvenile Act, 42
Pa.C.S. §6301, et seq., provides that juvenile records are open to inspection
only by those enumerated in the statute, which includes: ‘the judges, officers
and professional staff of courts of other jurisdictions when necessary for the
discharge of their official duties,’ [§307(a)(6.1 )], with the proviso that ‘(t)he
parties to the proceeding and their counsel and representatives, but the
persons in this category shall not be permitted to see reports revealing the
names of confidential sources of information contained in a social report,

                                        7
except at the discretion of the court.’ [§6307(a)(2)].” (Id. at 5).
      Sikorski then states that “[s]ince Pennsylvania law pertaining to juvenile
probation records renders evident that juvenile records can only be selectively
relinquished, they should not be released without an Order from this
Honorable Court, which is in a position to balance the need for the juvenile’s
privacy against the relevance of those records to the proceedings in this
case.” (Id. at 8).
      Capone states that under §6307 of the Juvenile Act, she was a party to
the juvenile proceeding and she is entitled to access to her own juvenile
record since they will support her defense to the charges in the present case.
As such, Capone seeks Sikorski to produce her own juvenile records. She
states that since she is entitled to her records, her defense counsel in the
present case should also be allowed access to them since he is representing
her in a court proceeding and these records are relevant in that proceeding.
      The Juvenile Act “protect[s] the confidentiality of juvenile law
enforcement and court records.” O'Neill v. Kerrigan, 2013 WL 654409, *3
(E.D.Pa. Feb. 22, 2013). “Unlike adult records, juvenile records are widely
protected from disclosure under federal and state law, including the provisions
of Pennsylvania’s Juvenile Act [ ].” Id. at *8 (citing Smith v. Daily Mail Publ’g
Co., 443 U.S. 97, 105, 99 S.Ct. 2667 (1979) (Supreme Court noted “all 50
states have statutes that provide in some way for confidentiality [of juvenile
proceedings]”).
      “Under Pennsylvania law, there is a compelling interest in protecting

                                        8
minor children’s privacy rights and the protection of a minor child’s privacy is
a key aspect of the Juvenile Act, Pa.C.S. §6301, et seq.” Doe v. Upper St.
Clair School Dist., 2010 WL 723550, *1 (W.D.Pa. Feb. 26, 2010) (citing In re
M.B., 819 A.2d 59, 65 (Pa.Super. 2003)). “The Act demonstrates
Pennsylvania’s ‘compelling interest in safeguarding children involved in
juvenile proceedings.’” Id. Further, “[o]nly persons ‘having a legitimate interest
in the proceedings’ may have access to the information, but only with prior
approval of the court.” Id. (citing 42 Pa.C.S. §6307(7)).
      In Pearson v. Miller, 211 F.3d 57, 63 (3d Cir. 2000), the Third Circuit
stated:

      the Juvenile Act, 42 Pa.Cons.Stat. §6501 et seq., restricts access
      to “files and records of the court” related to proceedings under the
      Act, which include custody disputes, delinquency proceedings, et
      cetera. Such files are to be kept confidential, except that certain
      excepted persons, including parties “and their counsel and
      representatives” are permitted to view the documents contained
      therein. Even those granted access by an exception to the
      general confidentiality rule, however, “shall not be permitted to
      see reports revealing the names of confidential sources of
      information contained in social reports, except at the discretion of
      the court.” 42 Pa.Cons.Stat. §6307(2).

      The court finds that Capone’s juvenile records pertaining to the dates

she was in juvenile detention from 2010 through 2012 may be relevant to her

defense in her federal criminal trial and that she has a legitimate interest in

her stated juvenile records. In fact, during the mentioned conference call with

counsel, it was agreed by Capone’s counsel that Sikorski need only produce

the dates that Capone was in juvenile detention from 2010 through 2012. It

                                        9
was also agreed that the remaining information in Capone’s juvenile records

which she subpoenaed need not be produced.



IV.       CONCLUSION

          Based on the foregoing, the court will GRANT IN PART and DENY IN

PART the motion to quash subpoenas filed by Judge Worthington and

Bernard Sikorski, (Doc. 731), as specified herein. An appropriate order will

issue.


                                                              s/ Malachy E. Mannion
                                                              MALACHY E. MANNION
                                                              United States District Judge




Date: January 4, 2019
O:\Mannion\shared\MEMORANDA - DJ\CRIMINAL MEMORANDA\2015 CRIMINAL MEMORANDA\15-0214-08.wpd




                                                                  10
